Citation Nr: 1605265	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  09-07 148A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a personality disorder.

2.  Entitlement to service connection for an acquired psychiatric disability. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel






INTRODUCTION

The Veteran served on active duty from January 1976 to July 1979, and from September 1979 to April 1985.    

This case comes to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Original jurisdiction in this case is currently with the RO in Atlanta, Georgia.

The Veteran's appeal has been before the Board on four occasions.  The evidence of record demonstrates that the Veteran has been diagnosed not only with major depressive disorder, but also with a personality disorder.  For the sake of clarity, the Board has bifurcated this issue so it may address the extent to which the issue now includes a claim of entitlement to service connection for a personality disorder, based on recent medical diagnoses.  As discussed in the Remand section below, the Veteran's service-connection claim for an acquired psychiatric disability other than a personality disorder must be remanded once again for additional evidentiary development. 

The Veteran's acquired psychiatric disability claim is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

VA examiners in October 2011 and August 2014 have diagnosed the Veteran with a personality disorder not otherwise specified (NOS) with narcissistic features.





CONCLUSION OF LAW

A personality disorder is not a disease or injury within the meaning of the law providing compensation.  38 C.F.R. §§ 3.303, 4.9 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

With respect to a claim of entitlement to service connection for a personality disorder, the operation of law precludes a favorable determination for the Veteran. See Sabonis v. Brown, 6 Vet.App. 426 (1994).  The Court has held that the VCAA is not applicable where further assistance would not aid the appellant in substantiating the claim.  Wensch v. Principi, 15 Vet.App. 362 (2001); see also 38 U.S.C.A. § 5103A (a)(2).

Analysis

As noted in the Introduction above, the Veteran claims entitlement to service connection for an acquired psychiatric disability.  In light of recent assessments by two VA examiners discussed below, the Veteran's appeal warrants consideration of whether service-connection may be granted for a personality disorder.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Crucially however, a personality disorder is not a disease or injury within the meaning of applicable legislation for disability compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.  

The medical evidence of record demonstrates that the Veteran has been diagnosed by two VA examiners with personality disorder NOS with narcissistic features in October 2011 and August 2014 respectively.  In particular, the August 2014 VA examiner indicated that the Veteran's personality disorder is characterized by symptoms including a pervasive pattern of grandiosity, lack of empathy, sense of entitlement and unreasonable expectations of especially favorable treatment or automatic compliance with his expectations.  The examiner additionally noted that the disorder manifests in the Veteran being interpersonally exploitative, showing arrogant behaviors, and blaming others for his misfortune.  See the August 2014 VA examiner's report at 8.  

Simply put, VA compensation may not be paid for a personality disorder, as it is specifically excluded as a disease or injury within the meaning of applicable legislation providing for VA compensation benefits.  So, generally speaking, a personality disorder is not service connectable as a matter of express VA regulation.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127.  Therefore, to the extent the evidence of record requires the Board to consider whether service-connection may be warranted for the Veteran's personality disorder, the Board must deny that aspect of the Veteran's psychiatric disability claim as a matter of law.  

The Board wishes to make clear that this determination in no way affects the outcome of the Veteran's service-connection claim for an acquired psychiatric disability, which will be remanded below for additional evidentiary development.  In fact, even if at a later date the evidence of record clearly demonstrates that the Veteran does not have a personality disorder, or that his personality disorder is only one of multiple psychiatric disabilities, the Veteran is in no way harmed by the present decision to deny entitlement to service connection for a personality disorder alone.  Indeed, whether present or not, personality disorders simply are not diseases or injuries for which VA compensation may be paid.

To this extent only, the Veteran's appeal is denied.


ORDER

Entitlement to service connection for a personality disorder is denied.


REMAND

The Board regrets having to remand the Veteran's service-connection claim for an acquired psychiatric disability, yet another time.  However, for the reasons described immediately below, a remand is necessary to afford the Veteran all consideration due to him under the law.

In a Statement in Support of Claim received by VA on May 8, 2006, the Veteran specifically indicated that he was treated for mental depression in 1977 while stationed in Schwabach, Germany, at the U.S. Army Hospital in Nuremberg.  The Veteran's DD-214 confirms the Veteran's service in Germany from May 31, 1976 to September 2, 1977.  Unfortunately, although VA requested the Veteran's service treatment records, it does not appear that VA made any attempt to obtain contemporaneous hospital records from the hospital in Nuremburg, Germany.  As hospital records may be kept separately from other service treatment records, the case must be remanded to attempt to obtain any such records that may still exist.  

On remand, the Veteran's compete personnel file should also be associated with the file.

Accordingly, the case is REMANDED for the following action:

1. Request any records from the U.S. Army Hospital in 
Nuremberg, Germany dating from May 1976 to September 1977 concerning the Veteran's treatment for depression or any other psychiatric disability.  Requests should be made to the appropriate agencies or records repositories as necessary.  All efforts to do so must be documented in the claims file.  

2. Obtain the Veteran's complete personnel file and 
associate it with his claims file.

3. Perform any additional development deemed 
necessary, to include obtaining an updated VA medical opinion addressing the nature and etiology of the Veteran's claimed psychiatric disability, should the newly-obtained evidence above demonstrate a need for such development.  

4.  Readjudicate the appeal.  If the benefit sought is 
denied, provide the Veteran and his representative with a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


